EXHIBIT 10.56

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT BETWEEN

STAR SCIENTIFIC, INC. AND

ROBERT E. POKUSA

This Amendment (this “Amendment”) to that certain Employment Agreement between
Star Scientific, Inc., a Delaware corporation (together with any successor
thereto, the “Company”) and Robert E. Pokusa (the “Executive”) dated as of
March 30, 2001 (the “Employment Agreement”) is made as of this 19th day of
December, 2008 (the “Amendment Date”), by and among the Company and the
Executive. Except as set forth in this Amendment, capitalized terms used herein
but not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

WITNESSETH

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as a result of Section 409A of the Internal Revenue Code of
1986, as amended;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company (collectively
the “Parties”) hereby agree as of the Amendment Date to the following:

1. Amendments to the Employment Agreement. Effective as of the Amendment Date,
the Employment Agreement is hereby amended as follows:

 

  (a) Section 2(b) of the Employment Agreement is amended to read as follows:

“(b) Discretionary Bonus. In addition to the Base Salary, and assuming that this
Agreement remains in effect, Executive shall be eligible for a discretionary
bonus (the amount of such bonus to be at the discretion of the Company’s
Chairman, President and Chief Operating Officer and/or the Company’s Chief
Executive Officer), based on a variety of effective performance based factors.
Any discretionary bonus earned with respect to any calendar year shall be paid
no earlier than January 1 and no later than December 31 of the calendar year
following the calendar year with respect to which it is earned.”

 

  (b) The following new Section 19 is added after Section 18 of the Employment
Agreement as follows:

“19. Section 409A.

Notwithstanding anything to the contrary in this Agreement, Executive shall not
be entitled to any payment or benefit pursuant to Section 4 unless Executive’s
termination of employment constitutes a Separation from Service. For purposes of
this Agreement, a Separation from Service shall mean the Executive’s “separation
from service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment with the Company, Executive is a Specified
Employee, as determined by the Company in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in the payments or benefits ultimately paid or
provided to Executive) until the date that is at least six (6) months following
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A of the Code), whereupon the Company will pay
Executive a lump-sum amount equal to the cumulative amounts that would have
otherwise been previously paid to Executive under this Agreement during the
period in which such payments or benefits were deferred. Thereafter, payments
will resume in accordance with this Agreement.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Executive and, if timely submitted, reimbursement payments shall be promptly
made to Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to Executive.

Additionally, in the event that following the date hereof the Company or
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.”

2. No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.

3. Acknowledgement. The Executive acknowledges and agrees that the Executive has
carefully read this Amendment in its entirety, fully understands and agrees to
its terms and provisions and intends and agrees that it be final and legally
binding on the Executive and the Company.

4. Governing Law; Counterparts. This Amendment shall be construed in accordance
with the laws of the Commonwealth of Virginia without reference to principles of
conflicts of law of Virginia or any other jurisdiction, and where applicable,
the laws of the United States.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

STAR SCIENTIFIC, INC. By:   /s/ Paul L. Perito   Paul L. Perito Title: President
and COO ROBERT E. POKUSA /s/ Robert E. Pokusa

 

3